Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 14, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151421(53)                                                                                    Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  TOD MCLAIN, Personal Representative of the                                               Richard H. Bernstein,
                                                                                                           Justices
  ESTATE OF TRACY MCLAIN,
            Plaintiff-Appellant,                                SC: 151421
                                                                COA: 318927
  v                                                             Ingham CC: 11-000859-NH

  LANSING FIRE DEPARTMENT, CITY OF
  LANSING, and JEFFREY WILLIAMS,
            Defendants-Appellees,
  and

  MICHAEL DEMPS,
             Defendant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing a reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before July 17, 2015.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 14, 2015